t c memo united_states tax_court doreen boyd petitioner v commissioner of internal revenue respondent docket no filed date doreen boyd pro_se john eb becker for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to rule sec_180 sec_181 and sec_183 tt all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code as amended - - the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge on date respondent issued a notice of final_determination denying petitioner's claim to abate interest for the taxable years and petitioner timely filed a petition under sec_6404 and rule for review of respondent’s denial of abatement of interest after a concession by petitioner ’ the only issue for decision is whether respondent’s denial of petitioner’s request to abate interest for and was an abuse_of_discretion we hold that it was not findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in camden new jersey at the time that her petition was filed with the court and her net_worth did not exceed dollar_figure million at that time petitioner filed her federal_income_tax return on date she timely filed her return respondent examined petitioner’s and returns and issued petitioner a notice effective for tax years beginning after date sec_6404 was redesignated as sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_ sec_3505 sec_3309 112_stat_685 petitioner no longer maintains a claim_for_abatement of interest with respect to taxable years and - - of deficiency for those years in date petitioner filed a petition in this court disputing the deficiencies for and in date petitioner and respondent entered into a settlement agreement the court entered a stipulated decision on date that there were deficiencies in petitioner's federal income taxes in the amounts of dollar_figure for and dollar_figure for that there was an addition_to_tax due for under sec_6653 in the amount of dollar_figure and that there was a penalty due for under sec_6662 in the amount of dollar_figure the parties’ stipulation included as part of the decision stated that the above noted deficiencies do not take into account social_security_taxes fica or the fica tax penalty and that petitioner waived the restriction under sec_6213 a on the assessment and collection of the deficiencies and the additions to tax plus statutory interest and the penalty until the decision of the tax_court has become final respondent assessed the deficiency in income_tax and the addition_to_tax for on date respondent assessed the deficiency in income_tax and the penalty for on date consistent with the parties’ stipulation and the decision of the court that reduced the determined deficiencies respondent appropriately abated portions of the fica tax the fica penalties and interest further pursuant to sec_6601 respondent suspended the accrual of interest on the deficiencies q4e- for the period beginning days after date the date on which this court entered the decision in petitioner’s case and ending on the dates respectively when respondent made assessments for petitioner’s and tax years ’ in addition to the assessed deficiencies the addition_to_tax for and the penalty for petitioner’s tax_liabilities included her assessed liabilities for social_security_taxes and penalties for those two years respondent issued payment notices for petitioner’s and assessments on date date and date additionally on date pursuant to a request by petitioner respondent issued petitioner a notice with respect to each year in issue providing a detailed explanation of the interest and penalty charged to petitioner’s account on date respondent filed a notice_of_federal_tax_lien in camden new jersey with respect to unpaid assessments due from petitioner for a number of years including the two years in issue opinion pursuant to sec_6404 the commissioner is authorized to abate the unpaid portion of the assessment of any_tax or any we note that the record does not indicate whether respondent issued a notice or demand for payment upon assessment for either of the years in issue however petitioner has not alleged that such notice was not received nor does the record so indicate - - liability in respect thereof that is excessive in amount assessed after the expiration of the period of limitations properly applicable thereto or erroneously or illegally assessed see 112_tc_19 a taxpayer may not however make a claim for an abatement of income taxes see sec_6404 in addition sec_6404 provides in pertinent part that the commissioner may abate the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the irs acting in his official capacity in performing a ministerial_act for purposes of sec_6404 an error or delay is taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer and after the irs has contacted the taxpayer in writing with respect to such deficiency or payment see sec_6404 e the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after in sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit respondent to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts the new provision applies to interest accruing with respect to deficiencies or payments for tax years beginning after date therefore the new provision is not applicable in this case see 112_tc_19 n - - all prerequisites to the act such as conferences and review by supervisors have taken place see sec_301_6404-2t b temporary proced admin regs fed reg date in enacting sec_6404 congress did not intend that the abatement of interest provision be used routinely to avoid payment of interest but be used in instances where failure to abate interest would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 the commissioner's power to abate an assessment of interest involves the exercise of discretion see 113_tc_145 although we give the commissioner's decision some deference we have the authority to determine whether the commissioner's failure to abate interest was an abuse_of_discretion see sec_6404 lee v commissioner supra the court will direct the commissioner to abate interest only if the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see woodral v commissioner supra our review is limited to whether there the final treasury regulation under sec_6404 was issued on date the final_regulation contains the same definition of ministerial_act as the temporary_regulation the final_regulation generally applies to interest accruing on deficiencies or payments of tax described in sec_6212 for tax years beginning after date see sec_301_6404-2 proced admin regs - was an abuse of the commissioner's discretion which is a question of fact see 82_tc_989 in this case petitioner's position principally relates to the third possible basis for abatement under sec_6404 a an erroneous assessment of interest petitioner makes no allegation that the interest was computed incorrectly because of a mathematical or mechanical error rather petitioner’s claim_for_abatement relates only to interest that has erroneously accrued on assessments that petitioner claims have already been paid petitioner claims that she has been making payments toward her and tax_liabilities since that respondent has been withholding refunds from her subsequent tax years and that a portion of those refunds should have been applied to her and tax_liabilities thereby serving to reduce the same and that respondent has erroneously denied her earned_income_credit for subsequent tax years as a result of these factors petitioner concludes that her assessed liabilities together with any applicable_interest have been paid petitioner failed to produce probative evidence that she made any payments towards the balance due on her accounts for and petitioner presented a canceled check in the - - amount of dollar_figure dated date that she claims constituted a payment toward her assessed deficiencies for and however the record establishes that on date respondent credited petitioner’s tax account with a payment in the amount of dollar_figure there is no indication that petitioner designated the dollar_figure amount as a payment toward her or account respondent was therefore under no obligation to apply the dollar_figure payment toward petitioner’s or taxable years see 47_tc_65 petitioner presented no other evidence of payments toward her accounts for the years in issue and therefore we find that no such payments were made regarding petitioner’s claim that respondent should have applied a portion of her overpayments for subsequent tax years to her and tax_liabilities petitioner’s claim is without merit respondent was authorized pursuant to sec_6402 to credit the amount of any overpayment against any of petitioner’s tax_liabilities the record in this case indicates that respondent applied overpayments from petitioner’s subsequent tax years to petitioner’s assessed liabilities for a number of years including the years in issue respondent was authorized under sec_6402 to apply petitioner’s refunds against an outstanding liability for any taxable_year and was under no --- - obligation to apply any or all of petitioner’s refunds solely against petitioner’s liabilities for the years in issue further pursuant to sec_6512 this court is restricted from restraining or reviewing any credit or reduction made by respondent under sec_6402 see 112_tc_46 therefore we are without jurisdiction to decide whether respondent improperly credited any overpayments to petitioner’s tax_liabilities for years not before the court see id finally petitioner’s allegation that respondent erroneously denied her earned_income credits for subsequent tax years does not present a cognizable claim under sec_6404 or e we must assume that petitioner’s contention is that respondent improperly determined her assessed liabilities for subsequent years either an assessment resulting from a determined deficiency or an assessment resulting from a mathematical error see sec_6213 and g k and that as a consequence some portion of the overpayment from those years is now available as an offset against the deficiency for and we are however without jurisdiction in this proceeding to review respondent’s assessment of petitioner’s liabilities for years not before the court see sec_6512 this court has overpayment jurisdiction only for a year properly before the court sec_6214 this court shall consider facts with -- - relation to the taxes for other years as may be necessary to redetermine the amount of a deficiency for a year before the court but has no jurisdiction to decide whether the tax for another year has been overpaid or underpaid petitioner cites no authority to support her claim that the assessments of interest were excessive erroneous or illegal see sec_6404 nor does the evidence establish that the interest was excessive in amount assessed after the expiration of the period of limitations properly applicable thereto or erroneously or illegally assessed see in re 974_f2d_1064 9th cir petitioner has also failed to specify any ministerial acts that were performed by an officer of the irs in an erroneous or dilatory manner see sec_6404 rather as we have already discussed petitioner’s principal claim which we have rejected is that respondent’s officers erred by failing properly to credit her account with payments and overpayments from subsequent years regardless neither respondent’s decision to apply an overpayment to a particular year’s tax_liability nor the determination to deny the earned_income_credit constitutes a procedural or mechanical action where the exercise of judgment or discretion is not required see sec_301_6404-2t b temporary proced admin regs fed reg date petitioner also claims that respondent’s officers failed to inform her that there would be due from her additional_amounts for fica_taxes fica penalties or interest when she reached a settlement with respondent as to the deficiencies for and however petitioner’s claim in this regard is without merit as the parties’ stipulation states the contrary because petitioner failed to produce evidence that the interest was excessive in amount assessed after the expiration of the period of limitations properly applicable thereto or erroneously or illegally assessed and because her delay in paying the tax and interest was not attributable to any ministerial_act that an officer of the irs performed in an erroneous or dilatory manner there was no abuse_of_discretion in respondent's denial of petitioner's request for abatement of interest petitioner has raised other arguments that we have considered in reaching our decision to the extent that we have not discussed these arguments we find them to be without merit to reflect the foregoing decision will be entered for respondent
